DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination “the slot” is assumed to read “the one or more corresponding slots”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-12, 15-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Geng et al. US 20160259381 A1 (hereinafter Geng) in view of Takasaki GB 2292173 A (hereinafter Takasaki).
In regards to claim 1, Geng teaches an integrated latch apparatus for a securing and releasing computer equipment from a chassis (See fig 1) , the apparatus comprising: a support bracket (50) including a first lateral structure (See reference image 1); a rotating shaft (60) secured to the support bracket; a sliding plate (90) including a latching extension (96); a handle (40) including a second lateral structure at a rotating end of the handle (See reference image 2), the handle secured at the rotating end to the support bracket about the rotating shaft (See fig 2), the rotating end of the handle including one or more nudging extensions (46); wherein the one or more nudging extensions of the handle directly engage the sliding plate through one or more corresponding slots in the sliding plate (See fig 3) to laterally move the sliding plate when the handle is rotated from the open position (Fig 7) to the closed position (fig 6), thereby moving the latching extension away from the support bracket to engage the chassis as the handle is rotated to the closed position (See fig 6 and 7), the one or more corresponding slots being through-holes (See fig 3).  
However, Geng does not teach a torsion spring disposed on the rotating shaft such that the torsion spring biases the first lateral structure of the support bracket against the second lateral structure of the handle such that the handle is in an open position when the torsion spring is extended toward an equilibrium state and in a closed position when the torsion spring is biased toward a fully compressed state.
Geng teaches the opposite, he teaches the torsion spring biasing the handle closed.
Takasaki teaches a similar latch with a lock (3) and a torsion spring (20) disposed on the rotating shaft such that the torsion spring biases the first lateral structure of the support bracket against the second lateral structure of the handle (See fig 3) such that the handle is in an open position when the torsion spring is extended toward an equilibrium state (See fig 4) and in a closed position when the torsion spring is biased toward a fully compressed state (See fig 3, and see page 7, 2nd paragraph for further clarification).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Geng’s handle lock and bias outward such as in Takasaki in order to be able to secure the opening of Geng and to allow for the handle to pop out for convenient use once the handle is unlocked (See Takasaki’s page 7, 2nd paragraph).

    PNG
    media_image1.png
    493
    389
    media_image1.png
    Greyscale

Reference image 1

    PNG
    media_image2.png
    466
    386
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 2, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the one or more nudging extensions of the handle engage and laterally move the sliding plate in an opposite direction toward the support bracket when the handle is rotated from the closed position to the open position, thereby disengaging the latching extension from the chassis as the handle is rotated to the open position (See fig 6 and 7).  
In regards to claim 4, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the latch further comprising a mounting bracket secured to the support bracket (Mounting hooks on the support bracket in fig 3).  
In regards to claim 5, Geng in view of Takasaki teaches the integrated latch apparatus of claim 4, wherein Geng further teaches the sliding plate is disposed between the supporting bracket and the mounting bracket (See fig 5).  
In regards to claim 6, Geng in view of Takasaki teaches the integrated latch apparatus of claim 4, wherein Geng further teaches the mounting bracket is mounted to a front cover of the computer equipment (See fig 5 and fig 3).  
In regards to claim 8, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the handle includes at least two nudging extensions (See fig 5).  
In regards to claim 9, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the first lateral structure extends between a first wing structure and a second wing structure disposed on the support bracket (See reference image 1).  
In regards to claim 10, Geng in view of Takasaki teaches the integrated latch apparatus of claim 9, wherein Geng further teaches the first wing structure and second wing structure are both perpendicular to the first lateral structure (See reference image 1).  
In regards to claim 11, Geng in view of Takasaki teaches the integrated latch apparatus of claim 9, wherein Geng further teaches the rotating shaft has a first end and a second end, the first end secured to the first wing structure and the second end secured to the second wing structure (See reference image 1 and fig 2).  
In regards to claim 12, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the handle includes two elongated sides, the second lateral structure extending between the two elongated sides (See reference image 2).  
In regards to claim 15, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Takasaki further teaches the latch further comprising a spring- loaded shaft (25 with spring 21, see fig 3) secured to the support bracket for engaging a hole (10) in the handle when the handle is in the closed position, thereby locking the handle in the closed position. 
In regards to claim 16, Geng in view of Takasaki teaches the integrated latch apparatus of claim 15, wherein Takasaki further teaches the spring-loaded shaft is configured to disengage with the hole in the handle when the spring in spring-loaded shaft is compressed, thereby unlocking and allowing the handle to be rotated to an open position (See fig 3 and fig 4).  
In regards to claim 17, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the handle is substantially parallel to the sliding plate when the handle is in the closed position (See fig 6).  
In regards to claim 18, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the handle is substantially perpendicular to the sliding plate when the handle is in the open position (See fig 7, handle is especially more perpendicular to the sloped portion of the sliding plate).  
In regards to claim 19, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the latching extension is substantially perpendicular to the sliding plate (See fig 6).  
In regards to claim 20, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the one or more nudging extensions rotate into the sliding plate at the one or more corresponding slots when engaging the sliding plate to transition from the closed position to the open position (See figs 5-7).  
In regards to claim 22, as best understood in light of the previous 112 rejection, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1, wherein Geng further teaches the slot is parallel to the sliding plate (See fig 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Takasaki as applied to claims 1-2, 4-6, 8-12, 15-20, and 22 above, and further in view of Kim et al. US 20170260782 A1 hereinafter Kim.
In regards to claim 3, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1. However, Geng in view of Taksaki does not teach wherein the torsion spring is a double torsion spring.
Kim teaches a double torsion spring used to bias the handle upwards (para 53-54).
 It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a double torsion spring in order to increase the upwards bias.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Takasaki as applied to claims 1-2, 4-6, 8-12, 15-20, and 22 above, and further in view of Chen et al. US 20160150659 A1 (hereinafter Chen).

In regards to claim 7, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1.
However, they do not teach wherein when the handle is positioned in the open position, the handle is operable for sliding the computer equipment in and out of a chassis disposed in a rack.  
Chen teaches when a handle is positioned in the open position, the handle is operable for sliding the computer equipment in and out of a chassis disposed in a rack (See fig 7).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have utilize the latch apparatus of Geng to latch a server to a rack, as taught by Chen, since the latch 96 of Geng slides and engages component 24 in a similar manner to the sliding motion of component 300 of Chen, such that component 310 engages component 110.
Claim 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Takasaki as applied to claims 1-2, 4-6, 8-12, 15-20, and 22 above, and further in view of Hall US 20040113432 A1.
In regards to claim 14, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1.
However, Geng in view of Takasaki do not teach the latch further comprising one or more compression springs for laterally biasing the sliding plate and latching extension away from the support bracket.  
Hall teaches one or more compression springs (14) for laterally biasing the sliding plate and latching extension away from the support bracket (See fig 8 and para 76).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased the sliding plate via a compression spring in Geng, such as in hall, in order to limit undesired movement of the sliding plate (Hall para 10).
In regards to claim 21, Geng in view of Takasaki teaches the integrated latch apparatus of claim 1. 
However, Geng in view of Takasaki does not teach wherein the one or more nudging extensions engage the sliding plate without protruding from the sliding plate at the one or more corresponding slots when in the open position. 
Hall teaches the one or more nudging extensions (9) engage the sliding plate (4) without protruding from the sliding plate at the one or more corresponding slots (25) when in the open position (See fig 8).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have either shortened Geng’s nudging extensions or thickened Geng’s sliding plate in order to prevent the nudging extensions from protruding from the plate, such as in Hall, in order to prevent the nudging extensions snagging on something in the case.

Response to Arguments
In regards to 112 rejections:
Applicant’s arguments, see page , filed March 28th 2022, with respect to 17-19 have been fully considered and are persuasive.  The rejection of January 19th 2022 has been withdrawn. A new issue arises with one of the added claims.
In regards to the prior art rejections
Applicant’s arguments, see Remarks page 2, filed March 28th 2022, with respect to the rejection(s) of claim(s) 1-19 under USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geng and Takasaki.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Tollbom US 5793614 A - teaches a similar handle used for unlatching and mounting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675